Citation Nr: 1102089	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The medical evidence of record does not show that the Veteran's 
current gastrointestinal disorder is related to his military 
service or any incident therein.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's September 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess 
requirements, the RO's September 2006 letter provided the Veteran 
with notice of what type of information and evidence was needed 
to establish disability ratings, as well as notice of the type of 
evidence necessary to establish an effective date.  Accordingly, 
with this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records, 
as well as identified private and VA medical treatment records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was also provided with a VA examination in conjunction 
with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
Pursuant to the Board's February 2010 remand, the VA provided the 
Veteran with a May 2010 VA examination to determine the etiology 
of his gastrointestinal disorder.  The Board finds that this 
medical examination was adequate, as it was based upon a complete 
review of the Veteran's claims file, consideration of the 
Veteran's lay statements, and clinical examination of the 
Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Although the examiner stated that he was unable to provide an 
opinion as to the etiology of the Veteran's current 
gastrointestinal disorders without resorting to speculation, he 
provided an explanation as to why an opinion could not be made.  
See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that 
the Board need not obtain further medical evidence where the 
medical evidence "indicates that determining the cause is 
speculative").  In this regard, the Board also finds that there 
has been substantial compliance with its February 2010 remand as 
the RO provided the Veteran with an adequate VA examination.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

Finally, the Veteran was provided with a hearing before the Board 
in November 2009.  During the hearing, the Veteran was asked if 
any post service medical records would be available to show 
treatment for his gastrointestinal disorder at a time closer to 
the Veteran's military discharge.  Thus, to the extent possible, 
the submission of any overlooked records was suggested by the 
Board.  See C.F.R. § 3.103(c)(2) (2010).  Moreover, the Veteran 
and his spouse stated at the hearing that they attempted to 
obtain medical records showing treatment shortly after military 
discharge to no avail.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 
Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

At his November 2009 hearing before the Board and through various 
written statements, the Veteran contends that he experienced 
constant stomach aches and vomiting since his military service in 
Korea.  During the November 2009 Board hearing, the Veteran 
testified that the onset of his gastrointestinal disorder was in 
1953 during his service in Korea.  The Veteran and his wife 
testified that the Veteran's stomach pain and vomiting continued 
post service but somewhat improved when he started taking 
medication.

A November 1952 service treatment record noted the Veteran's 
report of nausea and vomiting.  The initial impression relating 
to this complaint was pneumonia.  An August 1954 service 
treatment record noted anorexia with 10 lbs. weight loss in the 
previous month.  The Veteran's May 1955 separation examination 
report shows that the clinical evaluation of the abdomen and 
viscera was normal.  No history was noted as to any 
gastrointestinal disorder.

After separation from service, a December 1993 private treatment 
report noted a history of a sigmoid resection in 1987 for colon 
cancer.  Private medical records from D. U. Medical Center, dated 
from December 1993 to July 2007, reflect that the Veteran has 
undergone regular colonoscopies to check for any recurrence of 
malignancy.

Private medical records from C. Medical Clinic, dated from May 
2003 to February 2008, show a consistent diagnosis of and 
treatment for reflux esophagitis.

VA outpatient treatment records, dated from September 2000 
through November 2010, show that gastroesophageal reflux disease 
(GERD) has been consistently diagnosed.  A February 2001 VA 
treatment report noted a history of GERD for 25 years.  The 
record reflects that the Veteran was taking medication and his 
GERD has been in a stable condition.

In May 2010, the Veteran was afforded a VA examination.  The VA 
examiner stated that the claims file was reviewed.  The Veteran 
reported that the onset of his gastrointestinal disorder was in 
1953 during his service in Korea, at which time he had frequent 
vomiting.  He reported that he continued to vomit after eating 
subsequent to his separation from military service and that an x-
ray examination in 1955 revealed ulcers.  He also reported he 
passed bloody stools and that he underwent a partial gastrectomy 
in 1987 due to persistent bleeding.  He related that this 
condition improved after the surgery.  The examiner noted that 
the Veteran was taking Zantac twice daily with fair relief.  At 
the examination, the Veteran reported frequent epigastric gnawing 
or burning, belching and bloating after eating, and nausea.  
After conducting a physical examination of the Veteran and 
clinical testing, the examiner noted an impression of a small 
hiatal hernia, with gastroesophageal reflux.  The examiner 
further stated that a speckled pattern of the mucosa was noted 
within the stomach which could be seen with gastritis, but no 
definite masses or strictures were identified.  Duodenal 
diverticulum was shown.  As to whether the Veteran's 
gastrointestinal disorder was due to or a result of military 
service, the examiner concluded "I cannot resolve this issue 
without resort to mere speculation."  In reaching the 
conclusion, the examiner considered the Veteran's reported 
gastrointestinal symptoms during and shortly after service, as 
well as the August 1954 notation of anorexia in service.  
However, the examiner stated that no record of examination, cause 
of the anorexia, or follow up was noted, nor did the Veteran's 
discharge physical show any health history.  The examiner opined 
"[t]hus due to the paucity of information it would be resorting 
to mere speculation to determine when his gastrointestinal 
complaints began."

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for a gastrointestinal 
disorder.  There is currently a diagnosed hiatal hernia with 
GERD.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  However, 
the evidence of record does not include a competent medical 
opinion linking the Veteran's current gastrointestinal disorder 
to his active duty service.

As to the continuity of symptomatology, the Veteran's service 
treatment records only show a notation of anorexia in service for 
unknown reasons.  Thereafter, the post service treatment records 
also fail to document any complaints of or treatment for a 
gastrointestinal disorder for many years.  As the February 2001 
VA treatment report indicated the Veteran's history of GERD for 
25 years, it follows that initial manifestation of the Veteran 
GERD was as early as in the mid 1970's, nearly 20 years after his 
military service.

Nevertheless, the Board has considered the Veteran's lay 
statements that the onset of his gastrointestinal disorder was 
during his service in Korea, which was manifested by constant 
vomiting after eating.  The Veteran's contentions regarding his 
gastrointestinal symptoms such as stomach pain and vomiting, 
capable for lay observation, are competent evidence of what he 
actually observed and was within the realm of his personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Such statements are consistent with the other evidence of record, 
therefore, are found credible evidence of symptoms since his 
military service.  The Board also acknowledges the Veteran's 
contention that he was found have a "stomach full of ulcers" by 
his old family doctor, Dr. N., shortly after service, and that 
stomach ulcers were found on x-ray in 1955.

However, ultimately, the medical evidence of record does not 
relate the Veteran's current hiatal hernia with GERD to his 
military service, to include the reported symptoms in service or 
stomach ulcers found shortly after service.  The May 2010 VA 
examiner opined "[t]hus due to the paucity of information it 
would be resorting to mere speculation to determine when his 
gastrointestinal complaints began," after he reviewed the 
Veteran's complete claims folder and considered the lay 
assertions made by the Veteran.  Statements like this from the VA 
examiner that are, for all intents and purposes, inconclusive as 
to the origin of a disorder generally cannot be employed as 
suggestive of a linkage between the disorder and the Veteran's 
military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Ultimately, 
noncommittal opinions like this amount to "nonevidence," 
neither for nor against the claim, because service connection may 
not be based on speculation or remote possibility.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); see also 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as distinguished 
from pure speculation or remote possibility).

To extent that the Veteran contends that his gastrointestinal 
disorder was caused by service, the Board finds that these 
statements as to medical causation are not competent evidence to 
establish service connection for a gastrointestinal disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board 
notes that in certain unique instances lay testimony may be 
competent to establish medical etiology or nexus.  38 C.F.R. 
§ 3.303(b).  Lay statements are competent evidence regarding 
symptoms capable of observation and may provide sufficient 
support for a claim of service connection.  Id.; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  However, unlike 
varicose veins in Barr, or tinnitus in Charles v. Principi, 16 
Vet. App. 370, 373 (2002), a gastrointestinal disorder is not the 
type of condition "for which lay evidence is competent 
evidence."  Accordingly, the Board finds that whether the 
Veteran's current gastrointestinal disorder was caused by 
military service does not lie within the range of common 
experience or common knowledge, but requires special experience 
or special knowledge.  The evidence of record does not 
demonstrate that the Veteran possesses the ability, knowledge, or 
experience to provide a competent etiological opinion that his 
current gastrointestinal disorder was the result of his military 
service.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board 
finds that these statements as to medical causation are not 
competent evidence to establish service connection for a 
gastrointestinal disorder.  Id.  

In this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has 
considered the benefit of the doubt doctrine when making these 
findings, but the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


